Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The written description of limitation  “weighting the recorded environmental sound based on the classification of the source and the source media sound using a weighting mode” recited in claim 1, lines 6-7, and in claim 18, lines 12-13, is not contained in the specification.  Accordingly, claims 1 and 18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and dependent claims 2-17 and 19-29 are also rejected for the same reason as their respective base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In claim 1:
           The term “the source media sound”, line 7, lacks antecedent basis.
           Also, it is unclear from the claim whether or not the term “source media sound”, line 8, is the same as “the source media sound” early recited in line 7.
           In claim 7:
           The term “the at least microphone”, line 1, lacks antecedent basis.
           In claim 14:
           The term “the user input”, line 3, lacks antecedent basis.
           In claim 17:
           The term “the user input”, line 1, lacks antecedent basis.
           In claim 18:
           The term “the source media sound”, line 7, lacks antecedent basis.
           Also, it is unclear from the claim whether or not the term “source media sound”, line 8, is the same as “the source media sound” early recited in line 7.
           In claim 25:
           The term “the neural network”, line 1, lacks antecedent basis.  This claim should depend on claim 23.
           In claim 27:
           The term “the user input”, line 3, lacks antecedent basis.
           In claim 29:
           The term “the user input”, line 1, lacks antecedent basis.
            Dependent claims 2-6, 8-13, 15, 16, 19-24, 26 and 28 are also rejected for the same reason as their respective base claim. 
Prior Art Consideration
Prior art searches have been performed, but none of the found references or prior art of record including US 20180317024 as the closest prior art, which is directed to a similar subjected matter of the claimed invention (see abstract for example), suggests nor fairly teaches claimed features comprising: determining whether to mix the recorded environmental sound based on the classification of the source, wherein determining whether to mix the recorded environmental sound comprises weighting the recorded environmental sound based on the classification of the source and the source media sound using a weighting mode; and mixing the recorded environmental sound with source media sound to produce a mixed sound based on the determination, as recited in each of claims 1 and 18.  Other found references or other prior art of record are also directed to a similar concept of the claimed invention, but neither of them discloses any features or obvious improvement that is directed to the claimed features identified above so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claim 1 and 18.  Apparently, claims 1 and 18 and dependent claims 2-17 and 19-29 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b), set forth in this Office action.
                                                              Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited herewith are directed to a sound apparatus related to the claimed invention which includes a microphone to detect ambient sound signal , and a processing unit to receive audio signal from an audio source, to receive the ambient sound signal from the microphone, and to process the received signals to obtain a mix audio signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANG V TRAN/Primary Examiner, Art Unit 2688